                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

 WILLIE SIMMONS,

        Plaintiff,

        v.                                                 Case No. 20-3096-HLT-ADM

 SAM CLINE, et al.,

        Defendants.


                               MEMORANDUM AND ORDER

       This matter comes before the court on defendants Corizon Health, Inc. (“Corizon”) and

William Wade’s (“Wade”) Motion to Stay Medical Malpractice Screening Panel (ECF 95) and

defendants Wade and Gordon Harrod’s (“Harrod”) Motion to Quash Medical Malpractice

Screening Panels (ECF 97). Pro se incarcerated plaintiff Willie Simmons (“Simmons”) previously

requested that the court convene a medical malpractice screening panel pursuant to the Kansas

Medical Malpractice Screening Panels Act, KAN. STAT. ANN. § 65-4901 et seq. (the “Act”). The

court granted Simmons’ request and stated that the court would convene two screening panels to

review Simmons’ medical malpractice claim: one as to Wade, an Advanced Practice Registered

Nurse (“APRN”), and another as to Harrod, a physician. See Simmons v. Cline, No. 20-3096-

HLT-ADM, 2021 WL 1546219, at *1 (D. Kan. Apr. 20, 2021). The court instructed the parties to

designate healthcare providers to serve as panel members, after which the court would determine

whether to appoint a panel chairperson and provide further direction. The court warned Simmons

that it would likely quash the screening panels if he did not meet his panel-related obligations.

       The court’s deadlines have now passed, and Simmons—despite the court’s warning—has

not met his panel-related obligations and properly designated providers to serve as panel members.
In addition, since the court’s order, Wade and Harrod filed dispositive motions challenging the

viability of Simmons’ medical malpractice claim. (ECF 89 & 98.) As discussed below, the court

now grants Wade and Harrod’s motion and quashes the screening panels. As a result, Corizon and

Wade’s motion to stay the screening panel as to Wade is denied as moot.

I.     BACKGROUND

       Simmons is incarcerated at El Dorado Correctional Facility. His broad complaint alleges

violations of the Americans with Disabilities Act and Rehabilitation Act, a 42 U.S.C. § 1983 claim

for violations of his Eighth Amendment rights, a negligence claim, and a medical malpractice

claim. (ECF 10.) Simmons names Wade and Harrod as defendants, as well as Sam Cline

(“Cline”), who is the Warden of the El Dorado Correctional Facility, and Corizon, which contracts

with the Kansas Department of Corrections to provide medical services to inmates.

       A.      The Court’s First Order Denying Simmons’ Request for a Screening Panel

       Simmons originally filed a motion for a medical malpractice screening panel early in this

case, which the court denied. See Simmons v. Cline, No. 20-3096-DDC-ADM, 2020 WL 5802077,

at *4 (D. Kan. Sept. 29, 2020). Simmons’ single-page motion generally alleged that all defendants

failed to provide him with medical treatment on a variety of complaints that appeared to go beyond

the scope of the malpractice claim Simmons pleaded. With respect to Corizon and Cline, the court

denied the motion because they are not “healthcare providers” subject to the Act, and Simmons

did not assert a medical malpractice claim against Cline. Id. at *1-*2. As to Wade and Harrod,

the court noted that it was unclear whether Simmons was alleging these defendants personally

rendered Simmons care (or decided not to) or how specifically their respective actions deviated

from the standard of care. Id. at *2. The court therefore denied Simmons’ motion with respect to

these defendants but allowed Simmons to renew his motion as to Wade and Harrod in accordance



                                                2
with the court’s directives. Id. at *4 (“Any renewed motion as to Wade and Harrod must specify

the ways in which each individual allegedly deviated from the standard of care, and those

allegations must be limited to the contours of what Simmons has alleged in the amended

complaint.”).

       The court also “encourage[d] [Simmons] to become familiar with all provisions of the Act

and with Kansas Supreme Court Rule 142.” Id. at *3. The court told Simmons that, if he renewed

his request for a screening panel, “he should be aware of multiple time-sensitive deadlines that

would be triggered by the Act and Rule 142.” Id. The court described some of these deadlines,

including those that would generally apply to designating healthcare providers to serve on a

screening panel. See id. The court cautioned Simmons that, if he chose to file a renewed motion,

the court would expect him to “timely comply with the requirements of the Act and Rule 142 while

simultaneously prosecuting this case.” Id. at *4.

       B.       The Court’s Subsequent Order Granting Simmons’ Renewed Request

       Simmons thereafter filed two motions renewing his request for a medical malpractice

screening panel, which the court granted in part in an order dated April 20, 2021. See Simmons,

2021 WL 1546219, at *8. Simmons’ renewed motions attempted to comply with the court’s prior

directives, as he had set forth the specific ways in which he contended Wade and Harrod committed

medical malpractice, and those allegations fell within the contours of the claim in Simmons’

operative complaint. Id. at *3. Although Harrod argued that Simmons’ motions should be denied

because he had no viable medical malpractice claim, the court pointed out that Simmons’ claim

survived screening, and Wade and Harrod had not thereafter moved to dismiss it. Id. Thus, the

court found that Wade and Harrod had “not articulated why Simmons’ claim [was] so deficient

that his request for a screening panel should be denied on this basis.” Id. Ultimately, the court



                                                3
granted Simmons’ renewed motions to the extent that it agreed to convene two screening panels

on his medical malpractice claim against Wade, an APRN, and Harrod, a physician. The court

pointed to the Act’s mandatory language and the fact that Wade and Harrod had “cited no authority

suggesting that it [was] within the court’s power to decline Simmons’ request at [that] juncture.”

Id. at *4.

        The court directed the parties to designate healthcare providers to serve on the two

screening panels. The court ordered Simmons, Wade, and Harrod to designate their chosen

providers by May 11. The court instructed Simmons to “designate two healthcare providers, one

licensed in the same profession as Wade and one licensed in the same profession as Harrod” and

reminded him that the applicable state licensing agencies maintained lists of providers who are

willing and able to serve on a panel. Id. at *5. The court told the parties to include the following

information in their filed designations: the “provider’s profession, where he or she is employed,

and whether the filing party has contacted the designated provider and confirmed that he or she is

willing and available to serve on the screening panel.” Id.

        The court also ordered Wade and Harrod to begin conferring with Simmons promptly on

jointly-selected providers for the screening panels and set May 25 as the deadline for the parties

to file their joint designations, to contain the same information set forth above. In addition, the

court directed the parties to file any objections to the initial designations by the same date, and, if

the parties were unable to jointly select providers for their respective panels, to file a motion

requesting that the court appoint a third panel member by June 1. The court stated that it would

first review the designations and resolve any disputes before the court determined whether to

appoint a panel chairperson. Id. at *6.




                                                  4
          The court reiterated that it had “previously informed Simmons that he should familiarize

himself with the Act and Rule 142 because convening a medical malpractice screening panel

imposes various requirements on a plaintiff.” Id. (citing Simmons, 2020 WL 5802077, at *3-*4).

Again, the court reminded Simmons that it was “his responsibility to designate appropriate

providers by the deadline . . . and to work with Wade and Harrod to make joint designations, if

possible.” Id. The court warned Simmons that “[i]f he fail[ed] to comply with these obligations,

the court will likely determine that it is not appropriate to appoint a chairperson and will quash the

screening panels.” Id. The clerk’s office sent the order to Simmons by regular and certified mail,

and it was delivered to his address of record. (ECF 83.)

II.       WADE AND HARROD’S MOTION TO QUASH

          The court turns now to Wade and Harrod’s motion asking the court to quash the screening

panels because Simmons did not properly designate his chosen healthcare providers. (ECF 97.)

Wade and Harrod state that Simmons filed a document that he titled a certificate of service of

“Expert Witnesses Rule 26(a) Disclosure” on May 7 (see ECF 87-1, at 1-4), which he may have

intended to be the designations the court ordered him to file by May 11.1 That document identifies

two individuals: Dr. Karen Blakman (“Blakman”) and Nurse Practitioner Kendra Wolef

(“Wolef”). (See id.) But, as Wade and Harrod point out, Simmons does not state whether he

contacted either individual to confirm that they would be willing to serve on the screening panels.

(See ECF 97, at 2.) Wade and Harrod therefore ask the court to quash the panels.

          Simmons’ response to Wade and Harrod’s motion was due by June 1. Simmons filed no

response by that date, nor has he filed any response since. Given that Simmons does not oppose




      1
     Simmons May 7 filing references the screening panels, but he also states that he is disclosing
expert witnesses in accordance with the court’s scheduling order and FED. R. CIV. P. 26(a).
                                                  5
the motion, the court grants the motion to quash as uncontested and quashes the screening panels

solely on that basis. See, e.g., D. KAN. RULE 7.4(b) (“Ordinarily, the court will grant [an

uncontested] motion without further notice.”).

       The court also grants Wade and Harrod’s motion on the merits. The court’s September 29

order told Simmons that he should familiarize himself with the Act and Rule 142, and explained

that “multiple time-sensitive deadlines . . . would be triggered” if the court were to convene a

screening panel. Simmons, 2020 WL 5802077, at *3. The court’s April 20 order once again

reiterated Simmons’ panel-related obligations and specifically told him that it was not the court’s

responsibility to designate panel members on his behalf. See Simmons, 2021 WL 1546219, at *5

(“[I]t is not the court’s responsibility at this juncture to designate panel members.”). Nothing in

the Act empowers the court to order providers to serve on screening panels; the commitment must

be taken on voluntarily. The court therefore ordered the parties to include in their designations

“whether the filing party has contacted the designated provider and confirmed that he or she is

willing and available to serve on the screening panel.” Id.

       But Simmons’ May 7 filing did not include this information. Simmons lists Wolef’s work

address but does not describe any efforts to contact her about serving on a screening panel, or her

position on serving as a panel member. For Blakman, Simmons states that he was unable to obtain

her home address because of safety and security concerns. He lists what appears to be a work

address for her, but—again—he does not state whether he attempted to contact her to learn whether

she would be willing and available to serve on the screening panel. Rather, as Wade and Harrod

point out, Simmons appears to believe that the court will order Blakman to serve on a panel, stating

that she would “be available if the court sent a court order to the licensed doctor.” (ECF 87-1, at

1.) As discussed above, however, the court cannot order a third-party provider to serve on a



                                                 6
medical malpractice screening panel. It is Simmons’ obligation to find providers who are willing

and available to serve on a panel, which is an obligation the court discussed in both prior orders.

        A court may quash a medical malpractice screening panel when the party requesting the

panel fails to meet its panel-related obligations. See Macias v. Correct Care Sols., Inc., 367 P.3d

311, 315 (Kan. Ct. App. 2016) (discussing the district court’s order dismissing screening panel

proceedings after, among other things, the pro se incarcerated plaintiff failed to designate a

screening panel member); White v. Vinzant, 773 P.2d 1169, 1171 (Kan. Ct. App. 1989) (same,

after the plaintiff failed to submit written contentions, and noting the parties also failed to designate

providers or file the records and supporting evidence required by Rule 142). And here, the court

specifically warned Simmons that it would likely quash the screening panels if he did not meet his

panel-related obligations. Simmons, 2021 WL 1546219, at *1. Despite that warning, Simmons

has not appropriately designated providers in accordance with the court’s prior order and as

required by the Act. He has therefore failed to meet his panel-related obligations.

        Further, in the time since the court’s April 20 order, Wade and Harrod have filed summary

judgment motions on Simmons’ medical malpractice claim. (ECF 89 & 98.) “[A] medical

malpractice cause of action is a condition precedent to convening a medical malpractice screening

panel.” Webber v. Schmidt, 119 P.3d 1187, 2005 WL 2347803, at *3 (Kan. Ct. App. 2005). A

court may quash a screening panel where a plaintiff has no medical malpractice claim. See id.

(finding the district court “correctly terminated the screening panel because [the plaintiff’s]

medical malpractice claim . . . failed as a matter of law”); see also Macias, 367 P.3d at 315

(discussing the district court’s reasoning for dismissing screening panel proceedings, which

included that many of the pro se incarcerated plaintiff’s allegations were not related to medical

negligence). Here, Wade and Harrod contend that Simmons failed to exhaust his administrative



                                                   7
remedies as to his medical malpractice claim, which is a requirement under the Prison Litigation

Reform Act. See Simmons v. Cline, No. 20-3096-HLT-ADM, 2021 WL 2351046, at *2 (D. Kan.

June 9, 2021) (staying discovery based on defendants’ summary judgment arguments). Thus, it is

questionable whether Simmons has a viable medical malpractice claim upon which to convene a

screening panel.

III.   CONCLUSION

       For the reasons stated above, Wade and Harrod’s motion is granted. The court quashes the

medical malpractice screening panels that it had previously agreed that it would convene. Because

the court is now quashing the screening panels, Corizon and Wade’s motion to stay the Wade

screening panel is denied as moot.

       IT IS THEREFORE ORDERED that defendants William Wade and Gordon Harrod’s

Motion to Quash Medical Malpractice Screening Panels (ECF 97) is granted.

       IT IS FURTHER ORDERED that defendants Corizon Health, Inc. and William Wade’s

Motion to Stay Medical Malpractice Screening Panel (ECF 95) is denied as moot.

       IT IS FURTHER ORDERED that the clerk’s office mail a copy of this order to plaintiff

Willie Simmons via regular and certified mail.

       IT IS SO ORDERED.

       Dated June 24, 2021, at Topeka, Kansas.

                                                           s/ Angel D. Mitchell
                                                           Angel D. Mitchell
                                                           U.S. Magistrate Judge




                                                 8
